Motion for leave to appeal and, on the court’s own motion, appeal taken as of right, insofar as they seek leave *924to appeal and appeal from so much of the Appellate Division order as affirmed the order denying appellant’s motion to vacate the default judgment confirming the arbitration award, dismissed, without costs, each upon the ground that such portion of the order does not finally determine the action within the meaning of the Constitution; appeal as of right otherwise dismissed, without costs, upon the ground that no substantial constitutional question is directly involved; motion for leave to appeal otherwise denied.